DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to amendment received on 10/19/21. Claims 1, 2, 11-13, 15 and 16 have been amended and claims 5-10 and 17 have been cancelled. Claims 1-4 and 11-16 are examined herein.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 7 “outer layer” should read “said/the outer layer”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  in line 9 “a mitten” should read “said/the mitten”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 1 and 12 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the limitation “a protective member located in the thumb crotch region integrally formed with the outer layer” requires structurally of the protective member. Is the protective member a portion of the outer layer? Is the protective member another material formed within a portion of the outer layer? Is the protective member an additional layer attached to the outer layer? It is unclear what structure is required by this limitation and what is needed to read on the protective member as claimed. 

Claim 11 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear in the limitation “wherein the colored layer that covers an outer side of the protective member in a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hamann (US 8,104,097).
In regard to claim 12, Hamann teaches a glove (figure 1) comprising: an outer layer defining an outer surface (outer layer: 132); an inner liner defining an inner surface (inner layer: 136) adapted to receive a hand therein; wherein the outer layer is connected to the inner liner (see figure 1 and 4); a thumb sleeve including a base and a closed tip (figure 1), and a first longitudinal axis extending through the base and closed tip of the thumb sleeve; an index finger sleeve including a base and a closed tip (figure 1), and a second longitudinal axis extending through the base and closed tip of the index finger sleeve (figure 1); a palmar side of the glove .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamann (US 8,104,097) in view of Duncan (US 2009/0077704).
In regard to claim 1, Hamann teaches a liquid proof and heat resistant glove (glove: 130, paragraph column 4, lines 12-18) comprising: an outer layer (outermost layer: 132) defining an outer surface shaped in the form of one of a glove and a mitten (figures 4 and 1), wherein the outer layer (132) is formed from a material that is liquid impermeable and withstands thermal deformation at some temperature (column 8, lines 44-53 and column 10, lines 13-28); and a colored layer (middle layer: 134) positioned beneath the outer layer that establishes a visually identifiable color splash effect in the event the outer layer ruptures to effectuate an alert that the liquid proof and heat resistant glove is damaged and should be disposed (see figures 4 and 5A: column 9, lines 22-45); a protective member integrally formed with the outer layer (protective member is chemical properties added to the elastomeric material of the outer layer to give it permeability or sensitivity properties: column 4, lines 12-18, which would be integrally formed in the layer); an inner liner (innermost layer: 144) defining an inner surface shaped in the form of one of the glove and the mitten (layer 144; column 6, lines 25-31 details multiplayer glove structure);
However, Hamman fails to teach the outer layer being formed from a material that is liquid impermeable and withstands thermal deformation at a temperature of at least 300°F and is protectively insulative to a temperature of at least at least 300 F for a period of at least one second.

It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the glove of Hamann with the high temperature heat resistant outer layer as taught by Duncan, since the outer layer of Hamann provided in a high temperature heat resistant material would teach a glove that can be used in high heat situations without melting (Duncan: paragraph 0031).

 	In regard to claim 2, Hamann teaches the glove further comprising a first color associated with the outer layer and a second color associated with the colored layer beneath the outer layer that is only visual through a rupture in the outer layer and the protective member (see figures 4 and 5A: column 22-45).  

 	In regard to claim 3, Hamann teaches wherein the first color is the darkest color of any portion of the liquid proof and heat resistant glove (see column 9, lines 41-45).  

 	In regard to claim 4, Hamann teaches further comprising different color parameters between the first color and the second color (see column 9, lines 41-45).  
 
 	In regard to claim 11, Hamann teaches wherein the colored layer that covers an outer side of the protective member in a thumb webbing region between a first forefinger sleeve and a thumb sleeve (colored layer: 142 below outer layer: 140 with protective member as detailed in column 4, lines 12-18).
 	
Claims 12-14 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamann (US 8,104,097) in view of Mattesky (US 2009/0126074).
In a different interpretation than provided for claim 12 above, Hamann teaches a glove (figure 1) comprising: an outer layer defining an outer surface (outer layer: 132); an inner liner defining an inner surface (inner layer: 136) adapted to receive a hand therein; wherein the outer layer is connected to the inner liner (see figure 1 and 4); a thumb sleeve including a base and a closed tip (figure 1), and a first longitudinal axis extending through the base and closed tip of the thumb sleeve; an index finger sleeve including a base and a closed tip (figure 1), and a second longitudinal axis extending through the base and closed tip of the index finger sleeve (figure 1); a palmar side of the glove opposite a dorsal side of the glove (figure 1); a thumb crotch region defined between the first longitudinal axis and the second longitudinal axis and the thumb crotch region extending around from the palmar side to the dorsal side between the index finger sleeve and the thumb sleeve (figure 1); a colored layer (middle layer: 134) positioned beneath the outer layer (132) and positioned above the inner liner (136), wherein the colored layer that establishes a visually identifiable color splash effect in the event the outer layer ruptures to effectuate an alert that the liquid proof and heat resistant glove is damaged and should be disposed (column 9, lines 22-45).  
However, in this interpretation of Hamann, Hamann fails to teach an additional protective member layer located in the thumb crotch region integrally formed with the outer layer.
Mattesky teaches a colored protective member (reinforcing member: 14) located in the thumb crotch region of a glove (see figure 1, identifier 14 that has a portion in the thumb crotch region and also figure 6, identifier 14’ that has a portion that extends in the thumb crotch region: paragraph 0029) and the protective member (14) integrally formed with the outer layer (coating 16)(paragraph 0028 detailing molding via dipping to form outer and inner layer). It is noted that the method of forming the device in an apparatus claim is not required to be taught by the prior art, if the prior art teaches all of the claimed apparatus structure formed in a different manner 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the glove of Hamann with the colored protective member of Mattesky, since the glove of Hamann provided with a protective member would provide a glove with even more protective properties and an additional color layer indicating rupture (Mattesky: paragraph 0018 and 0029). The glove of Hamann provided with the protective layer of Mattesky below the outer layer would produce a glove with the protective layer between the colored layer and the outer layer.

 	In regard to claim 13, the combined references teach wherein the protective member is a different color than the outer layer, and the different color adapted to visually alert a glove failure occurrence in the outer layer in the thumb crotch region (Hamann teaches different colors and patterns of the different layers: column 9, lines 22-45 and Mattesky teaches the protector being a different color than the outer layer to show rupture: paragraph 0029).  

 	In regard to claim 14, the combined references teach wherein the outer surface is a first color; wherein the protective member is a lighter and brighter second color adapted to visually identify a glove failure against a visually darker backdrop created by the first color (Hamann teaches different colors and patterns of the different layers: column 9, lines 22-45 and Mattesky teaches the protector being a different color than the outer layer to show rupture: paragraph 0029)(Further, Hamann teaches the outer layer being darker and the inner layers getting lighter in color: 9, lines 22-45). 



 	In regard to claim 16, the combined reference teach wherein the protective member is a different color than the outer layer and the colored layered which is adapted to visually alert a user or wearer in the event of a rupture in the outer layer and the colored layer (Hamann teaches different colors and patterns of the different layers of a glove: column 9, lines 22-45 and Mattesky teaches the protector being a different color than the outer layer to show rupture: paragraph 0029).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,765,157. Although the claims at issue are not identical, they are not patentably distinct from each other because both US 10,765,157 and the instant application teach a liquid proof heat resistant glove with an inner layer and an outer layer and a colored layer beneath the outer layer and protective member to indicate rupture of the glove during use (see claims of US 10,765,157 and claims of the instant application). The outer layer of both US 10,765,157 and the instant application are formed from a material that is liquid impermeable and withstands thermal deformation at a temperature of at least 300 degrees F and would therefore be thermally/protectively insulative to a temperature of at least 330 degree F for a period of at least one second (see claims of US 10,765,157 and .

Response to Arguments
Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive. 
Applicant argues that Hamann in view of Mattesky or Duncan fail to teach a protective member integrally formed with the outer layer as amended into claims 1 and 12.
Hamann teaches this amended limitation as detailed above in the rejection of claims 1 and 12. Further, Mattesky teaches a protective member (14) integrally formed with outer coating layer (16) during a dip molding process that would create an integrally formed outer coating and protective member (see paragraph 0028). Further, it is noted that this limitation is a product-by-process limitation, wherein the final apparatus structure of the prior art does not need to be made in the same method as that required by an apparatus claim, if the prior art teaches all of the final apparatus structure (see MPEP 2113). 

Applicant argues that Hamann in view of Mattesky fails to teach the colored layer positioned beneath the outer layer and the protective member, and positioned above the inner liner as amended into claim 12. 
Hamann in view of Mattesky teach this limitation as addressed above in the rejection.

Applicant argues that there is no motivation to combine Hamann in view of Mattesky and Hamann in view of Duncan.

 	For the combination of Hamann in view of Mattesky, Hamann teaches an elastomeric, multiple layered glove having an outer layer, a colored layer, and an innermost layer. Mattesky teaches a glove having an outer elastomeric coating with a protective member below, and an inner most layer. Implementing a well-known protective layer under an elastomeric layer of one glove under an elastomeric outer layer of another well-known glove would be obvious to an artisan or ordinary skill to provide a glove that prevents rupture through to a user’s hand. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732